Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 9, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McMordie et al. (US PGPUB 20110063446), Cho (US PGPUB 20200160073) and in further view of Aihara et al. (US PGPUB 20190273889).
[Claim 1]
McMordie teaches a photographing device comprising a camera interface configured to supply a control signal to a wide angle camera (The signal to wide angle camera would be e.g. power input from the power supply 130 or a shutter button or any command that starts the capturing of images), and acquire a photographed image photographed by the wide angle camera (Paragraph 23, a wide-angle camera may be mounted at a fixed location and orientated and trained on a scene and/or objects.  Video images from the wide-angle camera are processed in real-time to identify likely candidate locations for objects of interest.  Objects may include people, eyes, automobiles, retail items, inventory items, UPC symbols, and other optically-recognizable items); and a processor (CPU 180) configured to cause the wide angle camera to photograph a wide area image in a detection region of target objects set as a photographing range (Paragraph 39, FIG. 3 illustrates one approach for identifying human faces in a scene 305 containing multiple people located at varying distances from the camera), detect the target objects present in the wide area image photographed by the wide angle camera (Paragraph 33, video of the entire scene 305 from the wide-angle camera is analyzed computationally using one or more computer-vision and/or video analytics algorithms in order to locate and track the position of heads within the camera's field-of-view), determine a photographing order of the target objects detected from the wide area image (Paragraph 39, Video of the entire scene 305 from the wide-angle camera is analyzed computationally using one or more computer-vision and/or video analytics algorithms in order to locate and track the position of heads within the camera's field-of-view. The location of each person is then used to direct the moving mirror assembly to aim the telephoto camera field of view in order to rapidly acquire high resolution images of each individual's face in sequence), and cause a narrow angle camera to photograph a narrow area image of one target object selected according to the photographing order (Paragraph 39, The location of each person is then used to direct the moving mirror assembly to aim the telephoto camera field of view in order to rapidly acquire high resolution images of each individual's face in sequence).
		McMordie teaches a communication interface communicably connected to a server (Paragraph 34, fig. 1) but fails to teach receiving management information from the server, the management information being associated with target objects, determine a recognition result from the narrow area image, and compare the recognition result with the management information to determine a processing result.
		However Cho teaches that the controller 24 transmits the image of the object and the error determination result to the server 13, when determining that an error is present in object recognition (Y) in operation S54 based on a comparison between the recognizing the image of the object with the information of the object. Meanwhile, the controller 24 performs operation S51, when the controller 24 determines that there is no error in the deep learning network-based object recognition (i.e., success) (N) in operation S54. In operation S56, the controller 24 makes a request for the update of a parameter associated with the deep learning network, to the server 13. In operation S57, the controller 24 receives the updated parameter from the server 13. In operation S58, the controller 24 applies the updated parameter to the deep learning network. In embodiments, after operation S58, the controller 24 may further perform recognizing the image of the object based on the deep learning network to which the updated parameter is applied, thereby improving the recognition rate of the object (Paragraphs 101-106). 
Therefore taking the combined teachings of McMordie and Cho, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a communication interface communicably connected to a server and configured to receive management information from the server, the management information being associated with target objects, determine a recognition result from the narrow area image, and compare the recognition result with the management information to determine a processing result in order to improve the recognition rate of the object.
		McMordie in view of Cho fails to teach that the wide angle and narrow angle cameras are part of a single camera. However Aihara teaches according to side camera 10 including optical system 11 as in the present exemplary embodiment, as shown in part (C) of FIG. 12, one camera can capture an image of region R20 in a wide view angle as a whole, and further can capture an image of some region R10 in a narrow view angle with a high magnification ratio (that is, high resolution).  It is possible to improve precision of analysis, in other words, to detect up to a distant subject by performing image analysis on a portion having high resolution in the captured image.  In addition, since a detection target is relatively in a vicinity for a wide angle portion, it is possible to detect the target with sufficient precision even with relatively suppressed magnification ratio (that is, relatively low resolution).  That is, according to side camera 10 of the present exemplary embodiment, it is possible to capture an image having high resolution for some regions used for image analysis while securing a wide view angle as a whole (Paragraph 56). 
		Therefore taking the combined teachings of McMordie, Cho and Aihara, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the wide angle and narrow angle cameras are part of a single camera in order to reduce the cost and improve the design quality of the device. 
[Claim 2]
McMordie teaches wherein the processor determines photographing conditions including a photographing direction and zooming magnification for photographing narrow area images of shelf tags (objects captured by the camera include people, eyes, automobiles, retail items, inventory items, UPC symbols, and other optically-recognizable items. Shelf Tags include UPC symbols and price tags for retail items placed on a shelf, Paragraph 23) detected from the wide area image (Paragraph 38, Using the coordinates of each object of interest based on the image(s) from the wide-angle camera, the moving mirror assembly 205 is positioned so as to train the telephoto camera's optical axis towards the object of interest.  Additionally, brightness information from the wide-angle camera image, in combination with the gain and exposure settings for the wide-angle camera, are used to provide an estimate as to the desired exposure duration and gain required to capture a high quality image of the object of interest and Paragraph 43, In order to rapidly re-direct the telephoto camera's optical axis, high performance motors are employed.  The moving mirror assembly aims the optical axis of the telephoto camera on the object of interest.  Using high performance motors and position/angle feedback sensors, the assembly controls both the horizontal and vertical angles of the mirror in order to aim the telephoto lens throughout the scene.  Due to the telephoto camera's zoomed-in field of view, the mirror re-direction system must be fully stopped and stabilized at a precise location during image capture in order to acquire sharp (non-blurry) images of target objects in the scene), and causes the wide angle camera to set photographing conditions for photographing the narrow area image of the shelf tag selected according to the photographing order (Paragraphs 38 and 39).
[Claim 7]
McMordie teaches that objects captured by the wide angle camera include people, eyes, automobiles, retail items, inventory items, UPC symbols, and other optically-recognizable items. Shelf Tags include UPC symbols and price tags for retail items placed on a shelf (Paragraph 23).
 [Claims 8, 9 and 14]
These are method claims corresponding to apparatus claims 1, 2 and 7 and are therefore analyzed and rejected based upon apparatus claims 1, 2 and 7.
[Claim 15]
McMordie teaches wherein the processor determines the recognition result by performing at least one of character recognition of a shelf tag or barcode recognition of a shelf tag (Paragraph 23).
[Claim 17]
The method of claim 8, further comprising transmitting the processing result to the server (Paragraph 34).
Claims 3-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over McMordie et al. (US PGPUB 20110063446), Cho (US PGPUB 20200160073), Aihara et al. (US PGPUB 20190273889) and further in view of Ahiska (US PGPUB 20100002071).
[Claim 3]
McMordie, Cho in view of Aihara fails to teach a memory configured to store distortion information indicating distortion that occurs in an image photographed by the camera, wherein the processor corrects, based on the distortion information stored by the memory, regions of the target objects detected from the wide area image. However Ahiska teaches that the distortion is corrected by reference to a held in a solid-state memory that indicates the mapping between pixels (i.e., picture elements, an individual dot in the image) of the distorted image and pixels of the corrected image.  This mapping table may be constructed for each optical system or batch of systems produced, hence removing the need for high accuracy components.  The mapping table may be specific to a particular lens/image sensor combination, a type of lens or a type of image sensor, and so on.  Additionally, the mapping table may be stored within the lens in a memory and loaded into the camera upon attachment of the lens to the camera (Paragraph 90). Therefore taking the combined teachings of McMordie, Cho, Aihara and Ahiska, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a memory configured to store distortion information indicating distortion that occurs in an image photographed by the camera, wherein the processor corrects, based on the distortion information stored by the memory, regions of the target objects detected from the wide area image in order to remove the need for high accuracy components thereby reducing costs.
[Claim 4]
McMordie teaches that objects captured by the camera include people, eyes, automobiles, retail items, inventory items, UPC symbols, and other optically-recognizable items. Shelf Tags include UPC symbols and price tags for retail items placed on a shelf (Paragraph 23) but fails to teach wherein the processor extracts the shelf tag region comprising the target objects. However Ahiska teaches that the extraction of two regions of interest from a wide-angle view.  FIG. 5 illustrates the extraction of first ROI 450 from wide-angle view 455 and the extraction of second ROI 460.  Since the view transmitted to the base station is determined by the ROI extracted from the wide-angle image, the direction of view may be changed at high speed, limited only by the frame rate of the video (Paragraph 78, figure 5). Therefore taking the combined teachings of McMordie, Cho, Aihara and Ahiska, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the processor extracts the shelf tag region comprising the target objects in order to change the direction of view at high speed, limited only by the frame rate of the video which is a major benefit over a mechanical PTZ camera, which may take several seconds to change its viewing direction as the camera is mechanically moved and positioned.
[Claim 5]
McMordie teaches that objects captured by the camera include people, eyes, automobiles, retail items, inventory items, UPC symbols, and other optically-recognizable items. Shelf Tags include UPC symbols and price tags for retail items placed on a shelf (Paragraph 23) but fails to teach that after extracting the shelf tag region from the wide area image, the processor corrects the shelf tag region according to distortion that occurs in the photographed image of the camera. However Ahiska teaches a digital video camera system, comprising: at least one video camera capturing a geometry distorted view of using a wide-angle lens; digitally selectively extracted multiple region of interest views, each corresponding to a different implemented virtual camera centered on a different portion of the scene, and digitally processing image data of the views to composite into separate frame images, each individually scaled to a specified size, and correct the geometry of the captured scene and extracted images, and transmit the corrected view and images in a digital signal (Paragraph 112) in order to remove the distortion from the image thereby generating a better quality image.
[Claim 6]
McMordie teaches that objects captured by the camera include people, eyes, automobiles, retail items, inventory items, UPC symbols, and other optically-recognizable items. Shelf Tags include UPC symbols and price tags for retail items placed on a shelf (Paragraph 23) but fails to teach wherein the processor specifies an actual position of the shelf tag region extracted from the wide area image to correct the distortion. However Ahiska teaches that the distortion is corrected by reference to a held in a solid-state memory that indicates the mapping between pixels (i.e., picture elements, an individual dot in the image) of the distorted image and pixels of the corrected image.  This mapping table may be constructed for each optical system or batch of systems produced, hence removing the need for high accuracy components.  The mapping table may be specific to a particular lens/image sensor combination, a type of lens or a type of image sensor, and so on.  Additionally, the mapping table may be stored within the lens in a memory and loaded into the camera upon attachment of the lens to the camera (Paragraph 90). Each pixel has a corresponding position, so the position at the pixel distortion where the shelf tag would be corrected appropriately by accessing the pixel at that precise location in order to accurately correct the distortion present in a shelf tags which then is easily identified by the user.
[Claims 10-13]
These are method claims corresponding to apparatus claims 3-6 and are therefore analyzed and rejected based upon apparatus claims 3-6.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696